;
                was not contingent upon providing substantial assistance. As to Augello's
                                                  .
                sentence, this court will not disturb a district court's sentencing
                determination absent an abuse of discretion. Id. at 989, 12 P.3d at 957.
                While Augello was sentenced to a prison term of 19 to 48 months, the
                maximum possible sentence, it is within the parameters provided by the
                relevant statutes, see NRS 193.130(2)(d) (category D felony punishable by
                prison term of 1 to 4 years); NRS 205.690(2) (possession of a credit card
                without consent punishable as a category D felony), and Augello does not
                allege that those statutes are unconstitutional. Further, Augello has not
                demonstrated that the district court relied solely on impalpable or highly
                suspect evidence. See Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161
                (1976). We therefore conclude that the district court did not abuse its
                discretion at sentencing.
                            In Docket No. 64779, Augello argues that the district court
                abused its discretion at sentencing by imposing a consecutive sentence to
                his sentence in Docket No. 64706. Further, Augello argues that the
                district court failed to make findings in support of its sentencing decision.
                We have consistently afforded the district court wide discretion in its
                sentencing decision, see e.g., Houk v. State, 103 Nev. 659, 664, 747 P.2d
                1376, 1379 (1987), and it is within that discretion to impose consecutive
                sentences, see NRS 176.035(1). Here, the district court noted Augello's
                prior criminal record, his drug abuse, and his history of committing crimes
                to support his drug use before sentencing him to a consecutive prison term
                of 19 to 48 months. The sentence falls within the parameters provided by
                the relevant statutes, see NRS 193.130(2)(d) (category D felony punishable
                by prison term of 1 to 4 years); NRS 205.760(1) (fraudulent use of a credit
                card punishable as a category D felony), and Augello does not allege that

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 those statutes are unconstitutional or that the district court relied on
                 impalpable or highly suspect evidence. See Silks, 92 Nev. at 94, 545 P.2d
                 at 1161. We conclude that the district court did not abuse its discretion at
                 sentencing. Accordingly, we
                             ORDER the judgments of conviction AFFIRMED.


                                                                                    J.
                                                    Hardesty


                                                     scat-A-er
                                                    Douglas


                                                                                    J.



                 cc: Hon. Scott N. Freeman, District Judge
                      Washoe County Public Defender
                      Washoe County Alternate Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COUFtT
         OF
      NEVADA
                                                      3
(0) I 947A